UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 033-03275-D Ensurge, Inc. (Exact name of registrant as specified in its charter) Nevada 87-0431533 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2825 E. Cottonwood Parkway, Suite 500 Salt Lake City, UT84121 (Address of principal executive offices) (801) 990-3457 (Issuer’s telephone number) (Former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or such shorter period that the Registrant was required to file such report(s)), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). The registrant is not yet part of the Interactive Data reporting system. Yes[]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] There were 28,485,341 shares of common stock, $0.001 par value, issued and outstanding as of November 17, 2010. Explanatory Note The purpose of this Amendment on Form 10-Q/A for Ensurge, Inc. quarterly report on Form 10-Q for the quarterly period ended September 30, 2010, filed with the Securities and Exchange Commission on November 18, 2010, is to amend the initial filing to update the disclosure of warrants sold to an investor.The warrants were booked as an equity item and should have been booked as a derivative. The financial statements for September 30, 2010 have been restated.This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way the disclosures made in the initial filing. 1 Ensurge, Inc. FORM 10-Q/A QUARTER ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page PART I-FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets (Unaudited and Restated) as of September 30, 2010 and December 31, 2009 3 Statements of Operations (Unaudited and Restated) for the Three and nine Months Ended September 30, 2010 and 2009 and from inception of exploration stage to September 30, 2010 4 Statements of Cash Flows (Unaudited and Restated) for the nine Months Ended September 30, 2010 and 2009 and from inception of exploration stage to September 30, 2010 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 15 Signatures 15 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Ensurge, Inc. (An Exploration Stage Company) BALANCE SHEET September 30, December 31, ASSETS (Unaudited) (Restated) (Audited) Current Assets - Cash $ $
